DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 26-37 are pending and under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 8, 11, 15 and 22 of U.S. Patent No. 8,058,229 in view of Ameri et al. (US Pub. No. 2006/0182789).  Claims 1, 7, 8, 11, 15 and 22 of U.S. Patent No. 8,058,229 teaches A method for treating anemia in a patient in need thereof, comprising administering to the patient an ActRII fusion protein comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 38, wherein the anemia is associated with a kidney disorder, chronic kidney disease, blood loss or chemotherapy treatment and one skill in the art would have been able to apply administering the peptide of amino acid sequence of SEQ ID NO: 38 in any patient need of increasing hemoglobin or red blood cells or treat any kind of anemia including thalassemia, sickle cell disease or hemoglobinopathy because the . 
Ameri et al. (US Pub. No. 2006/0182789) teach treating anemia or increasing red blood cells, or anemia associated with conditions such as cancer, HIV/AIDS, following surgery or chemotherapy by administering epoetin [0013]. They teach that epoetin can be Epoetin alpha, Epoetin beta, or other epoetin analogs. They teach that epoetin alpha can be administered with other closely related product for the same ([0028], claim 54).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use epoetin alfa as taught by Ameri et al in combination with the peptide having amino acid sequence of SEQ ID NO: 38 for treating anemia or anemia associated disorders including chronic kidney disease as taught by U.S. Patent No. 8,058,229. One have been motivated to do so because Ameri et al teach that epoetin alfa can be administered with similar product for treating anemia, cancer, and many other diseases [0013, 0028]. Further, one would have a reasonable expectation of success in using epoetin alfa with the peptide having amino acid sequence of SEQ ID NO: 38 because both are taught to treat anemia. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646